      5:20-cv-02267-KDW              Date Filed 03/23/21   Entry Number 22      Page 1 of 1




                             UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

KIMBERLY P. SCARBOROUGH,                        )   Civil Action No. 5:20-cv-02267-KDW
                                                )
                        Plaintiff,              )
                                                )
                v.                              )
                                                )
ANDREW M. SAUL,                                 )
Commissioner of Social Security                 )
Administration,                                 )
                                                )
                        Defendant.              )


                                               ORDER

        AND NOW, this 23d day of March, 2021, upon consideration of Defendant’s Unopposed

Motion to Remand, it is hereby ORDERED that Defendant’s Motion is GRANTED. This case

shall be remanded to the Commissioner pursuant to the fourth sentence of 42 U.S.C. § 405(g). On

remand, the Appeals Council will direct an Administrative Law Judge (ALJ) to further evaluate

Plaintiff’s claim, offer a new hearing, further evaluate the opinion evidence pursuant to 20 CFR

404.1520c, update the record including considering the additional evidence submitted to the Appeals

Council, further evaluate the claimant’s subjective complaints, and further evaluate the claimant’s

residual functional capacity.

        IT IS SO ORDERED.




March 23, 2021                                               Kaymani D. West
Florence, South Carolina                                     United States Magistrate Judge
